Citation Nr: 0826618	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decisions issued 
in September 2006, in which the RO denied the claims on 
appeal.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2008; a copy of the transcript is 
of record.  In conjunction with that hearing and following 
that hearing, the veteran submitted additional evidence and 
waived RO review.

The Board's decision on the claim for service connection for 
tinnitus is set forth below.  The issue of service connection 
for CAD, claimed as secondary to service-connected diabetes, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDING OF FACT

Tinnitus is a disorder of service origin.




CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, tinnitus was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In light of the above-noted legal authority, and given the 
Board's favorable disposition of the claim for service 
connection for tinnitus, the Board finds that all necessary 
notification and development action on this matter has been 
accomplished.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

The veteran's service treatment records do not show 
complaints of, or treatment for, tinnitus in service.

During a May 2006 VA ear disease examination, the veteran 
reported that the ringing in his ears began in about 1970, 
while he was on active duty.  He claimed that he mentioned 
his tinnitus to someone while on active duty and that he was 
told there was nothing that could be done about it.  The 
veteran stated that his tinnitus has continued to the 
present.  He complained of bilateral, constant, mid- to high-
pitched tinnitus.  The veteran also reported developing 
hearing loss in the late 1970s.  He gave a history of being 
diagnosed with Meniere's disease six to eight years ago for 
which he was given medication for vertigo.  This condition 
lasted one year and resolved with no recurrences.  The 
veteran denied any other past or present treatment for ear 
conditions.  He reported in-service noise exposure to heavy 
equipment operation; as part of a demolition team, he worked 
with C4 explosives, dynamite, and weapons including M-16s.  
The veteran also stated that he was involved in combat, with 
mortar fire, landmines, booby traps, and destroying weapons 
stockpiles-all as part of his job on active duty.  For more 
than 37 years, he has been a local truck driver with 
significant noise exposure to heavy equipment.  The veteran 
indicated that he tries to wear ear plugs when possible 
(i.e., most of the time, but not all of the time).  He denied 
post-service exposure to noise due to hunting, loud music or 
power tools.  On examination, no active ear disease was 
found.  The diagnoses included bilateral, mid-pitch to high-
pitched, constant tinnitus, secondary to military noise 
exposure without significant occupational effect.  The 
examiner added that he was unable to opine whether it is at 
least as likely as not that the veteran's tinnitus is related 
to military noise exposure, without resorting to speculation.  
The examiner stated that this was because, although the 
veteran claimed that he sought treatment for tinnitus in 
service and has had no treatment since, there is no 
documentation as to the specific onset of his tinnitus and 
the fact that the veteran was a truck driver exposed to heavy 
equipment noise after service.

Subsequently, a July 2006 VA audio examiner noted that, while 
in the Army, the veteran was exposed to noise from heavy 
equipment, demolition and small arms, and spent one year in 
Vietnam.  This examiner stated that the veteran reported that 
his tinnitus began in the mid-1970s when his hearing loss 
became noticeable.  Following audiological testing, the 
veteran was diagnosed with bilateral sensorineural hearing 
loss.  The VA examiner questioned the veracity of the 
veteran's service discharge audiogram results, which showed 
zeros for all frequencies.  In this regard, the examiner 
noted that hearing acuity does not improve in most instances 
unless there was middle ear disease, not shown by the 
evidence of record; that it is highly unusual that pure tone 
results would be uniform for all thresholds as shown on the 
veteran's discharge audiogram (zeros in all categories); and 
that the veteran denied having been given an audio 
examination at discharge.  The July 2006 examiner added that 
the noises to which the veteran was exposed to during service 
clearly have been shown to be potentially damaging to 
hearing.  Therefore, it was his opinion that the veteran's 
current hearing loss was precipitated by noise exposure in 
Army.  However, the examiner added that, since the veteran 
did not notice tinnitus until some time after discharge (mid-
1970s), it was not likely that his tinnitus was precipitated 
by noise exposure in the Army.

In September 2006, the veteran submitted his response to a 
tinnitus questionnaire, in which he indicated that he had 
tinnitus, ringing in both ears, that started during service 
and is constant.  He thought that exposure to loud noise as a 
combat engineer in Vietnam caused his tinnitus.

During his Travel Board hearing, the veteran claimed that, 
contrary to the July 2006 VA examination report, that he had 
told that examiner that he had had ringing in his ears during 
service-that he did not tell that examiner that it started 
in the mid-1970s as shown in the report.  He also testified 
that, once or twice, he sought treatment for his tinnitus in 
service and was told that they could not do anything about 
it.  The veteran did not know whether anything was written 
down in his service treatment records.  He acknowledged 
wearing no ear protection either in service or post-service 
as a truck driver.  The veteran testified that the ringing in 
his ears never went away, even after service.

The Board has carefully reviewed all the evidence in this 
case and had the opportunity to assess the credibility of the 
veteran and his testimony at the April 2008 hearing.  Other 
than the veteran's statements, there is no evidence which 
places the onset of tinnitus during his service.  The opinion 
of the May 2006 VA examiner is equivocal-on the one hand, he 
diagnosed the veteran with bilateral, mid-pitch to high-
pitched, constant tinnitus, secondary to military noise 
exposure without significant occupational effect, while, on 
the other hand, he stated that he was unable to opine whether 
it is at least as likely as not that the veteran's tinnitus 
is related to military noise exposure without resorting to 
speculation.  

The July 2006 VA examiner opined that, since the veteran did 
not notice tinnitus until some time after discharge, it was 
not likely that his tinnitus was precipitated by noise 
exposure in the Army.  The reason this examiner opined that 
tinnitus was not due to service was the examiner's report 
that the veteran gave a history of the onset of tinnitus in 
the mid-1970s along with noticeable hearing loss.  However, 
this opinion is inconsistent with the July 2006 VA examiner's 
contemporaneous opinion that the veteran's current hearing 
loss was precipitated by noise exposure in Army, for which 
the veteran is now service connected, and with the veteran's 
reported history of tinnitus throughout the remainder of the 
record.  As noted earlier, the veteran reported both before 
and after the July 2006 VA examination-during the May 2006 
VA examination, in a tinnitus questionnaire received in 
September 2006, and during his April 2008 hearing-that his 
tinnitus had its onset during service, about 1970.  

The veteran has complained of ringing in his ears and has 
been diagnosed with bilateral tinnitus.  In Charles v. 
Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals 
for Veterans Claims (Court) determined that tinnitus is the 
type of disorder associated with symptoms capable of lay 
observation.  While not shown to be competent to provide a 
medical opinion, the veteran is competent to provide his 
recollection of when he first began having difficulty with 
ringing in his ears and whether he has had continuing 
symptoms since service.

The Board finds that the evidence is evenly balanced and 
resolving any doubt in the veteran's favor, determines that 
tinnitus is a disorder of service origin.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional action on the claim remaining 
on appeal is warranted.

The veteran seeks service connection for CAD, claimed as 
secondary to service-connected diabetes.  As noted below, 
there appear to be differing medical opinions as to whether 
the veteran's CAD is related to his service-connected 
diabetes.

In an August 2006 VA heart examination report, the examiner 
indicated that the veteran had had a myocardial infarction 
(MI) within 10 years after he was diagnosed with diabetes.  
This examiner added that diabetes is only one of the many 
risk factors for developing CAD-age, blood pressure, high 
cholesterol, smoking, and diabetes.  The examiner noted that 
the veteran had normal cholesterol and was a non-smoker.  
Based on the F[r]amingham study, this examiner estimated that 
there was only a 4 percent risk over 10 years for the 
development of CAD and that diabetes, itself, accounts for 
less than half of the total risk factor for development of 
the veteran's CAD.  Therefore, the examiner opined that it is 
less as likely as not that the veteran's CAD is due to his 
diabetes.  The examiner did not discuss whether the veteran's 
CAD had been aggravated by his diabetes.

During his Travel Board hearing, the veteran testified that 
his primary care physician told him that his CAD was due to 
his diabetes.  The veteran stated that the cardiologist, who 
placed a stent in his artery in 2006, indicated that he would 
not give an opinion because he could not say what caused the 
veteran's CAD.  Following the hearing, a statement from the 
veteran's primary care physician was added to the record.  In 
the April 15, 2008 statement, Z. L. Z., M.D. indicated that 
he has been treating the veteran since 1993 and that the 
veteran was diagnosed with diabetes in 1985 and with CAD in 
2006.  In his professional medical opinion, Dr. Z. L. Z 
stated that it is at least as likely as not that the 
veteran's CAD is secondary to the service-connected diabetes.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

In light of the conflicting opinions of record and the VA 
examiner's failure to address whether the veteran's CAD has 
been aggravated by his service-connected diabetes, the Board 
finds that another medical opinion to determine whether the 
veteran's CAD is secondary to his diabetes, based on full 
review of the record and supported by stated rationale, is 
needed to fairly resolve the claim on appeal.  See 38 C.F.R. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that the veteran receives appropriate notice of the 
regulations pertinent to his claim for service connection for 
CAD as secondary to a service-connected disability. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  

The RO should also explain to the veteran 
the type of information or evidence 
needed to establish service connection 
for a disability on a secondary basis 
under 38 C.F.R. § 3.310 (2007). 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2007).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should forward the claims file for a 
comprehensive review of the record (to 
include all medical evidence and evidence 
reflecting lay assertions) and for an 
opinion as to the relationship, if any, 
between the veteran's CAD and his 
service-connected diabetes by a physician 
with expertise in cardiology.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician, and the 
physician's report should reflect 
consideration of the veteran's documented 
medical history and assertions.  
Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the veteran's 
CAD was caused by, or aggravated by, the 
veteran's service-connected diabetes.  If 
possible, the physician should identify 
the degree of CAD that would not be 
present but for the veteran's service-
connected diabetes.  

The physician should set forth the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for CAD, 
claimed as secondary to service-connected 
diabetes, in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish  
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


